PER CURIAM.
We affirm defendant’s conviction. As to the sentence, we reverse the imposition of the following costs and fees:
(a) Board of County Commis- $ 70 sioners
(b) Public Defender 285
(c) State Attorney 200
(d) Costs of Appeal unk
The costs of the County Commissioners were undocumented; the public defender fee was without notice to the defendant that he had the right to contest the amount of the fee; the state attorney’s costs of prosecution are unauthorized; and there is no authority for prospectively awarding the costs of appeal. See Bull v. State, 548 So.2d 1103 (Fla.1989); Johnson v. State, 634 So.2d 1152 (Fla. 4th DCA 1994); Anderson v. State, 632 So.2d 132 (Fla. 4th DCA 1994); Davis v. State, 634 So.2d 287 (Fla. 1st DCA 1994); § 939.01, Fla.Stat. (1993).
CONVICTION AFFIRMED; COSTS AND FEES REVERSED.
GUNTHER and FARMER, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.